Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant's arguments filed July 11th, 2022 have been fully considered but they are not persuasive.
Applicant argues that the references fail to disclose “the labelling of such instructions with performance monitoring labels, to identify associated events” as required by the independent claims, as Williams “does not disclose or suggest the use of the counter element” as “[t]he element Williams refers to as a counter is more accurately described as a timer, set to measure the latency of executing a particular instruction, triggered by an event associated with a labeled instruction”, and as “Williams discloses utilizes [sic] a timing element…rather than a counter to count the number of events themselves…does not disclose the features recited in the computer implemented method of currently amended claim 1.”
In response to the above argument, Examiner respectfully disagrees.  As stated in the previous Office Action, Williams is relied upon merely for teaching the labeling of instructions with performance monitoring labels, as it is Yasin that discloses the counting of number of events themselves.  Regardless, Applicant’s arguments are still not considered persuasive with respect to the disclosure of Williams, as Williams repeatedly discloses the use of performance monitoring circuitry for counting events other than the measuring latency, as relied upon in Applicant’s arguments.  Williams discloses in at least paragraphs 41, 48-49, 52, 55-57, 69, and 92, that the performance monitoring circuitry may be utilized for collecting additional data beyond latency measurements.  Paragraph 56, for example, discloses “performance monitoring…to count the number of discrete events which occur during processing of a stream of instructions by the pipeline”.  This disclosure of the performance monitoring circuitry for counting events in addition to measuring latency is repeated in the other paragraphs listed above, and therefore Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin et al (US 2021/0200580, herein Yasin) in view of Williams et al (US 2017/0212844, herein Williams).
In the following rejections, the system embodiment of claim 12 will be addressed first.

Regarding claim 12, Yasin teaches a data processing system comprising:
storage arranged to store a set of computer-readable instructions to be executed by the data processing system to implement at least a portion of a neural network, wherein one or more of the instructions is associated with one or more performance monitoring labels based upon one or more features of the neural network ([0029], instruction memory & [0035-0039], [0041], neural network instructions monitored as a particular class of instruction to be tracked by performance monitoring counter);
one or more hardware components for processing data based on the set of instructions ([0029], execution unit);
a performance monitoring unit ([0031], PMU 160); and
a counter element configured to count the number of a plurality of events that occur in the one or more hardware components of the data processing system based on the one or more performance monitoring labels ([0035], [0039], [0041], count events associated with neural network instructions or other instruction class associated with AI applications).
Yasin fails to teach wherein the instructions are explicitly labeled with the one or more performance monitoring labels.
Williams teaches a system wherein one or more instructions are labeled with one or more performance monitoring labels ([0048-0049], [0052], [0055-0057], [0069], tag instructions selected for performance monitoring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yasin and Williams to label instructions to be monitored by performance counters.  While Yasin discloses that instructions which implement a neural network or other artificial intelligence function may be considered for scheduling on more powerful cores for improved performance (Yasin [0039]) and using performance counters to track such instructions (Yasin [0035], [0041]), Yasin does not explicitly teach the processing system labeling these instructions in order to indicate they should be tracked by the performance monitoring unit.  However, Williams discloses how tagging specific instructions for performance monitoring may reduce the overall cost of performance profiling (Williams [0057]) as instructions which are not tagged are not monitored.  As this combination would merely entail combining known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Claim 1 refers to a method embodiment of the system embodiment of claim 12.  The above rejection for claim 12 is thus applicable to claim 1.

Regarding claim 2, the combination of Yasin and Williams teaches the method of claim 1, wherein the method further comprises: configuring the performance monitoring unit by:
storing one or more target events in one or more event registers (Yasin [0033-0034], [0041); and
storing one or more target labels in one or more label registers (Yasin [0041], Williams [0091]); and
counting one or more events by:
determining that an event corresponds to the one or more target events stored in the one or more event registers (Williams [0057], [0091-0092] & Yasin [0039]); and
determining that a performance monitoring label corresponds to the one or more target labels stored in the one or more label registers (Williams [0057], [0091-0092]).

Regarding claim 3, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises counting, using the counter element of the performance monitoring one or more events relating to active cycles for the one or more hardware components comprising the data processing system (Yasin [0031], Williams [0091]).

Regarding claim 4, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises configuring the performance monitoring unit to count one or more events relating to stall cycles for the one or more components comprising the data processing system (Yasin [0025], [0031], cache misses/branch mispredictions, Williams [0091]).

Regarding claim 5, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises counting, using the counter element of the performance monitoring unit, one or more events related to one or more storage components of the data processing system (Yasin [0031], Williams [0091]).

Regarding claim 9, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises selecting a processing pipeline containing a series of neural network operations as one of the one or more features of the neural network and comprises assigning one or more performance monitoring labels to instructions associated with that processing pipeline of the neural network (Yasin [0029], [0046], execution pipeline & [0037], [0039], perform neural network operations on powerful cores & Williams [0057]).
Regarding claim 10, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises selecting a layer of a neural network as one of the one or more features of the neural network and comprises assigning one or more performance monitoring labels to instructions associated with that layer of the neural network (Yasin [0037], [0039], Williams [0057]).

Regarding claim 11, the combination of Yasin and Williams teaches the method of claim 1, wherein the method comprises selecting a processing tile of the neural network, which includes a plurality of related units of work which each make up only part- 28 -E3446.US#+PATENT of each of a plurality of layers of the neural network, as one of the one or more features of the neural network, and comprises assigning one or more performance monitoring labels to instructions associated with that processing tile of the neural network (Yasin [0037], [0039], specialized cores for AI applications & Williams [0057]).

Regarding claim 6, the combination of Yasin and Williams teaches the method of claim 1, wherein the method further comprises:
receiving by at least one processor a set of instructions to implement at least a portion of a neural network (Yasin [0029], instruction memory & [0035-0039], [0041], neural network instructions); and
assigning one or more performance monitoring labels to one or more instructions of the set of instructions based upon one or more features of the neural network to generate the set of computer-readable instructions to be executed by the data processing system (Williams [0048-0049], [0052], [0055-0057], [0069], tag instructions selected for performance monitoring & Yasin [0035], [0039], [0041], count events associated with neural network instructions or other instruction class associated with AI applications).

Regrading claim 7, the combination of Yasin and Williams teaches the method of claim 6, wherein the method comprises: generating configuration data for a performance monitoring unit, the configuration data being for configuring the performance monitoring unit to count events corresponding to the performance monitoring labels (Yasin [0031], [0035] & Williams [0091]).

Regarding claim 8, the combination of Yasin and Williams teaches the method of claim 6, wherein the configuration data comprises: one or more target events; and one or more target label (Yasin [0039-0041] & Williams [0057], [0091]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182